350 U.S. 1 (1955)
LUCY ET AL.
v.
ADAMS, DEAN OF ADMISSIONS, UNIVERSITY OF ALABAMA.
No. 294, Misc.
Supreme Court of United States.
Decided October 10, 1955.
APPLICATION TO VACATE ORDER GRANTING STAY OF INJUNCTION PENDING APPEAL AND TO REINSTATE INJUNCTION PENDING APPEAL.
Arthur D. Shores, Constance Baker Motley, Robert L. Carter and Thurgood Marshall for petitioners.
Frontis H. Moore for respondent.
PER CURIAM.
Petitioners, Autherine J. Lucy and Polly Anne Myers, citizens of Alabama, have been seeking admission to the University of Alabama since September 1952. Respondent William F. Adams is Dean of Admissions of the University. After hearings, United States District Judge Grooms of the Northern District of Alabama found that petitioners had been denied admission to the University "solely on account of their race and color." Holding this *2 denied petitioners equal protection of state laws, the court permanently enjoined respondent Adams, his agents, employees and others acting in concert with respondent "from denying the plaintiffs and others similarly situated the right to enroll in the University of Alabama and pursue courses of study thereat, solely on account of their race or color." 134 F. Supp. 235. Respondent's motion to suspend the injunction pending appeal to the United States Court of Appeals for the Fifth Circuit was granted by the District Judge. A judge of that court denied a motion to vacate the suspension and reinstate the injunction. A similar motion is now before us.
The motion is granted and the injunction is reinstated to the extent that it enjoins and restrains the respondent and others designated from denying these petitioners, Autherine Lucy and Polly Anne Myers, the right to enroll in the University of Alabama and pursue courses of study there. Sipuel v. Board of Regents of the University of Oklahoma, 332 U.S. 631; Sweatt v. Painter, 339 U.S. 629; McLaurin v. Oklahoma State Regents for Higher Education, 339 U.S. 637. In other respects, the motion is denied.